DIAL, Justice,
dissenting.
I respectfully dissent.
TEX.CODE CRIM.PROC.ANN. art. 55.-01 (Vernon Supp.1984) provides that a person who has been arrested for a felony is entitled to have the records relating to the arrest expunged if each of three conditions exist.
1. He must not have had an indictment presented against him for the offense for which he was arrested; or if an indictment was presented, it must have been dismissed, and “the court finds that it was dismissed because the presentment has been made because of mistake, false information, or other similar reason indicating absence of probable cause at the time of the dismissal to believe the person committed the offense or because it was void....”
2. The charge must not have resulted in a final conviction, and there must not have been court ordered supervision.
3. The applicant must not have been convicted of a felony for five years before the arrest in question.
Here the trial court’s findings completely satisfy the second and third conditions. The court did not make the necessary finding as to the reason for dismissal of the indictment required by the first condition.
The record includes the appellee’s own application for termination of probation. It makes reference to the fact that appellee was indicted for robbery and placed on probation for five years. It asks that since appellee has been on probation for “one and half years [sic]” and wants to enroll in junior college, the probation should be terminated, and the charges dismissed. This was granted by the trial court. This is the only evidence in the record as to the reason why the indictment was dismissed. The presumed finding is contradicted by the only evidence. TEX.R.CIV.P. 299 (Vernon 1977).
The statute giving the right to expunction was designed to clear the record of one who should not have even been arrested. It does not have the purpose of erasing the historical fact that the appellee’s guilt of the offense of robbery was substantiated and he successfully completed a probated sentence. Texas Department of Public Safety v. Failla, 619 S.W.2d 215, 217 (Tex.Civ.App.—Texarkana 1981, no writ).
I would reverse and render judgment that the petition for expunction be dismissed.